Exhibit 10.5

 

CLASS B UNITS CONVERSION AGREEMENT

 


THIS CLASS B UNITS CONVERSION AGREEMENT (THIS “AGREEMENT”), EFFECTIVE AS OF
JANUARY 31, 2005, IS ENTERED INTO BY AND AMONG INNSUITES HOSPITALITY TRUST, AN
OHIO REAL ESTATE INVESTMENT TRUST (THE “COMPANY”), AND THE PARTIES NAMED ON THE
SIGNATURE PAGES HEREOF (THE “UNIT HOLDERS”).


 


WHEREAS, JAMES F. WIRTH (“WIRTH”) AND HIS AFFILIATES OWN ALL 4,467,938
OUTSTANDING CLASS B LIMITED PARTNERSHIP UNITS IN RRF LIMITED PARTNERSHIP, A
DELAWARE LIMITED PARTNERSHIP (THE “PARTNERSHIP”); AND


 


WHEREAS, AS A RESULT OF THE PRIOR APPROVAL OF THE SHAREHOLDERS AND BOARD OF
TRUSTEES OF THE COMPANY, UP TO 1,000,000 OF THE OUTSTANDING CLASS B LIMITED
PARTNERSHIP UNITS IN THE PARTNERSHIP OWNED BY WIRTH AND HIS AFFILIATES (THE
“UNITS”) ARE CONVERTIBLE INTO A LIKE NUMBER OF NEWLY-ISSUED SHARES OF BENEFICIAL
INTEREST IN THE COMPANY (THE “SHARES”); AND


 


WHEREAS, THE COMPANY AND THE UNIT HOLDERS HAVE AGREED TO PROVIDE FOR THE
CONVERSION OF 1,000,000 OF THE UNITS AS PROVIDED HEREIN.


 


NOW, THEREFORE, IN CONSIDERATION OF THE FOREGOING PREMISES AND THE MUTUAL
COVENANTS HEREINAFTER SET FORTH, AND FOR OTHER GOOD AND VALUABLE CONSIDERATION,
THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, THE PARTIES HERETO
AGREE AS FOLLOWS:


 

SECTION 1.                            ELECTION TO CONVERT.  In accordance with
the terms hereof, and as a result of the prior approval of the shareholders and
Board of Trustees of the Company, the Unit Holders hereby elect, and the Company
hereby acknowledges that election, to convert 1,000,000 of the Units into
1,000,000 Shares (the “New Shares”) as set forth on Exhibit A.

 

SECTION 2.                            ISSUANCE OF SHARES.  As soon as
practicable after the date hereof, the Company shall cause to be issued one or
more share certificates representing the New Shares as set forth on Exhibit A.

 

SECTION 3.                            INVESTMENT REPRESENTATIONS.

 

3.1                                 No Distribution.  The Unit Holders are
acquiring the New Shares for their own account, for investment, and not with an
intention of selling the New Shares in connection with a distribution (as the
term “distribution” is understood under the Securities Act of 1933, as amended
(the “Securities Act”)).

 

3.2                                 No Registration.  The Unit Holders
acknowledge that the New Shares have not been, and likely will not be,
registered under the Securities Act, by reason of their issuance in a
transaction exempt from the registration requirements of the Securities Act, or
under any applicable blue sky or state securities law, and that they must be
held indefinitely unless a subsequent disposition thereof is registered under
the Securities Act or is exempt from registration.

 

3.3                                 Rule 144.  The Unit Holders understand that
the exemption from registration afforded by Rule 144 promulgated under the
Securities Act (the provisions of which are known to the Unit Holders) depends
on the satisfaction of various conditions and that, if applicable, such Rule 144
may only afford the basis for sales under certain circumstances and only in
limited amounts.

 

3.4                                 Additional Information.  The Unit Holders
have had the opportunity to ask questions and receive answers concerning the
terms and conditions of the New Shares obtained hereby, and to obtain any
additional information that the Company possesses or could acquire, and have

 

--------------------------------------------------------------------------------


 

knowledge and experience in business and financial matters and with respect to
investments in securities of companies as to enable the Unit Holders  to
understand and evaluate the risks of an investment in the New Shares and to form
an independent investment decision with respect thereto.

 

3.5                                 Accredited Investor.  The Unit Holders are
“accredited investors,” as such term is defined in Rule 501 (the provisions of
which are known to the Unit Holders) promulgated under the Securities Act.

 

SECTION 4.                            MISCELLANEOUS.

 

4.1                                 Further Assurances. Each party hereto agrees
to furnish or cause to be furnished, to the other party such documents or
further assurances, and to perform, or cause to be performed, such undertakings
as the other party may reasonably request at any time in connection with this
Agreement.

 

4.2                                 Severability.  If any provision of this
Agreement shall be declared void or unenforceable by a judicial or
administrative authority, the validity of any other provision and of the entire
Agreement shall not be affected thereby.

 

4.3                                 Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the substantive laws of the State
of Ohio, without reference to its conflict of laws rules.

 

4.4                                 Expenses.  Each of the parties will pay the
fees and expenses incurred by it in connection with the preparation, execution,
and delivery of this Agreement and the consummation of the transactions
contemplated hereby.

 

4.5                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument and shall
become a binding agreement when one or more of the counterparts have been signed
by each party.

 

4.6                                 Entire Agreement.  This Agreement
constitutes the entire agreement among the parties and supersedes all prior
understandings, agreements, arrangements, or representations by or among the
parties, written or oral, that may have related in any manner to the subject
matter hereof.

 

Signature page follows

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

INNSUITES HOSPITALITY TRUST
an Ohio real estate investment trust

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

James F. Wirth

 

 

 

 

 

 

 

 

 

 

 

Gail J. Wirth

 

 

 

 

 

INNTERNATIONAL SUITES CORP.
an Arizona corporation

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

Exhibit A

 

Name

 

No. of Units to be Converted

 

James F. Wirth and Gail J. Wirth

 

469,032

 

Innternational Suites Corp.

 

530,968

 

 

4

--------------------------------------------------------------------------------